Page, J. (dissenting):
I am of opinion that the result of the decision in this case is to restrict and unduly limit the operation of the writ of habeas corpus, the great object of which is the liberation of those who may be imprisoned without sufficient cause. Whatever may be the reason assigned for the detention, no citizen can be deprived of his liberty without due process of law. To hold that the relator is not entitled to have the validity of an indictment tested by habeas corpus; that it is a sufficient return, which precludes the court from inquiry as to the legality of the confinement, that the person is confined by virtue of an indictment of the grand jury duly found, is to revive the decisions of the English judges, who held that it was a sufficient return to a writ, precluding the court from further inquiry as to the *624cause thereof, that the person was detained by warrant of the Privy Council or the King’s command. The object of all legislation since that day has been to broaden and not to limit the office of this writ. In my opinion, if a person is confined for an act which does not constitute any offense.known to the law, he may be discharged, whether he be held by warrant of a committing magistrate or after indictment by the grand jury. In this connection I wish to make plain the distinction that exists between an indictment where the crime attempted to be alleged is in fact a crime although insufficiently set forth, and one in which facts are set forth which constitute no offense known to the law. In the former the sufficiency of the indictment must be tested by demurrer, or other appropriate process in the criminal proceeding. In the latter, a writ of habeas corpus may properly be invoked, for the person is deprived of his liberty without due process of law, and his confinement may not be continued to abide the slow process of demurrer, and possible appeal. As I stated in People ex rel. Childs v. Extraordinary Trial Term (184 App. Div. 829, 837) in regard to these same indictments: “ The indictment sets out that as a misdemeanor which the law does not recognize as a criminal offense. It calls for a prosecution in respect to a matter as to which no court has any authority to entertain a prosecution. The court, therefore, has no jurisdiction to determine the matter before it.” It seemed to me that this ground for the issuance of the writ of prohibition was stronger than that stated in the opinion with which a majority of the court concurred. The other members of the court held then, as they do in this case, that the only way this objection could be taken was “ by demurrer, at the trial under the plea of not guilty, and in arrest of judgment,” and from an adverse decision by appeal to the Appellate Division and the Court of Appeals. The decision was, therefore, limited to prohibiting the Extraordinary Trial Term from proceeding with the case.
This court has, therefore, held that where it is claimed that a person is imprisoned to await trial on an indictment in which he claims he is not charged with any act that can constitute a crime, he cannot obtain relief either by a writ of prohibition or of habeas corpus.
*625Although the majority of the court hold that the sufficiency of the indictments is not before them, they have, nevertheless, considered them and held them sufficient. As to that discussion, I am content to rest my dissent upon the views expressed by me in People ex rel. Childs v. Extraordinary Trial Term (supra).
I am, therefore, of opinion that the learned justice at Special Term was right and the order should be affirmed.
Order reversed, writ dismissed and relator remanded to custody. Order to be settled on notice.